Citation Nr: 0631260	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from January 1985 to January 
1989 and from October 1989 to February 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Waco, Texas, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic right knee disorder.  In June 2006, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  

The issue of service connection for a chronic right knee 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  In August 1995, the RO determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for a chronic right knee disorder and denied the 
claim.  In August 1995, the veteran was provided with a copy 
of the adverse decision and his appellate rights.  The 
veteran did not submit a notice of disagreement.  

2.  The documentation submitted since the August 1995 rating 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The August 1995 RO decision which determined that the veteran 
had not submitted a well-grounded claim of entitlement to 
service connection for a chronic right knee disorder and 
denied his claim is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a chronic right knee disorder has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for a chronic right knee disorder, the 
Board observes that the RO issued VCAA notices to the veteran 
in June 2003, July 2003, and March 2006 which informed him of 
the evidence generally needed to support an application to 
reopen a claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his application.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  In the instant appeal, the veteran was 
not informed of the specific evidence necessary to reopen his 
claim of service connection for a chronic right knee 
disorder.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of whether new and material evidence has been received 
to reopen his claim of entitlement to service connection for 
a chronic right knee disorder given the favorable resolution 
below.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2006).  

A.  Prior RO Decision

In August 1995, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a chronic right knee disorder and denied the 
claim.  In August 1995, the veteran was informed in written 
of the adverse decision and his appellate rights.  The 
veteran did not submit a NOD.  

The evidence considered by the RO in formulating its August 
1995 rating decision may be briefly summarized.  The 
veteran's service medicals then of record make no reference 
to a chronic right knee disorder.  VA treatment records dated 
between May 1991 and May 1994 make no reference to a chronic 
right knee disorder.  


B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the August 1995 rating 
decision which determined that the veteran had not submitted 
a well-grounded claim of entitlement to service connection 
for a chronic right knee disorder and denied the claim 
consists of VA clinical and examination documentation; 
private clinical documentation; an October 1986 letter from 
the veteran to his parents written during his first period of 
active service; the transcript of the June 2006 hearing 
before the undersigned Veterans Law Judge sitting at the RO; 
and written statements from the veteran, the veteran's 
mother, a fellow serviceman, and a co-worker.  In the October 
1986 letter to his parents, the veteran conveyed that he had 
sustained a knee injury for which he was receiving physical 
therapy.  An April 2003 written statement from Bill S. 
Barnhill, M.D., conveys that the veteran presented a history 
of an inservice right knee twisting injury and subsequently 
receiving inservice physical therapy.  Dr. Barnhill opined 
that the veteran's patellar chondromalacia "could definitely 
be related to this incident."  In a July 2003 written 
statement, the veteran advanced that: he sustained right knee 
injuries while at Upper Heyford Royal Air Force Base in the 
United Kingdom during his first period of active service when 
an aircraft's exhaust blew the vehicle which he was driving 
over onto its side and again when a bomb loader struck his 
right lower extremity; he received treatment for his right 
knee injuries during his first period of active service; and 
he has been treated for a chronic right knee disorder after 
service separation.  The veteran's October 1986 letter and 
July 2003 written statement and Dr. Barnhill's April 2003 
written statement are of such significance that they must be 
addressed in order to fairly decide the merits of the 
veteran's case.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for a chronic right knee disorder is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic right knee disorder is 
granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic right knee 
disorder is to be determined following a de novo review of 
the entire record.  

In reviewing the record, the Board initially observes that 
the service medical records arising from the veteran's first 
period of active service are not of record.  While the 
veteran has submitted some treatment records from Dr. 
Barnhill in support of his claim, it does not appear that the 
veteran's complete clinical documentation is of record.  The 
VA should obtain all relevant military, VA, other 
governmental, and private records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In his July 2003 written statement, the veteran advanced that 
he was treated for right knee injuries at the United States 
Air Force's Upper Heyford Royal Air Force Base medical 
facility.  An October 2003 written statement from T. B., 
conveys that he had served with the veteran at the United 
States Air Force facility at Upper Heyford Royal Air Force 
Base.  He recalled that the veteran had injured his knee, 
wore a knee brace "for quite some time," and received 
physical therapy at the base hospital.  At the June 2006 
hearing before the undersigned Veterans Law Judge sitting at 
the RO, the veteran testified that his inservice right knee 
injuries were sustained during 1986.  When a veteran 
identifies clinical treatment associated with specific 
military facilities, the VA has a duty to either undertake an 
exhaustive record search or explain why such action is not 
justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-treatment of his chronic right knee 
injury residuals including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, then 
contact Bill S. Barnhill, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that it 
forward all available service medical 
records associated with the veteran's 
period of active service with the Air 
Force from January 1985 to January 1989 
for incorporation into the record.  If no 
records are located, a written statement 
to that effect should be incorporated 
into the claims file.  

4.  Then request that a search be made of 
the records of the United States Air 
Force's Upper Heyford Royal Air Force 
Base medical facility for any 
documentation pertaining to treatment of 
the veteran during the period between 
January 1985 and January 1989.  All 
material produced by the requested search 
should be incorporated into the record.  
If no records are located, a written 
statement to that effect should be 
incorporated into the claims file.  

5.  If additional service medical records 
are obtained or other competent evidence 
is obtained reflecting an injury to the 
right knee in service, then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic right knee disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right knee disorder had its onset 
during active service; is etiologically 
related to any demonstrated inservice 
right knee trauma; or otherwise 
originated during or is causally related 
to his periods of active service.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

6.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic right knee disorder on a de novo 
basis.  If the benefit sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


